706 N.W.2d 17 (2005)
474 Mich. 930-42
PEOPLE v. CARROLL.
No. 129114.
Supreme Court of Michigan.
November 29, 2005.
Application for Leave to Appeal.
SC: 129114, COA: 259113.
On order of the Court, the application for leave to appeal the June 24, 2005 order of the Court of Appeals is considered. We DIRECT the Genesee County Prosecuting Attorney to answer the defendant's application for leave to appeal, including the question whether dismissal is required under the Interstate Agreement on Detainers, within 28 days after the date of this order.
The application for leave to appeal remains pending.